Case 6:20-cv-01210-GAP-GJK Document 35-1 Filed 11/13/20 Page 1 of 2 PagelD 300

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
CASE NO.: 6:20-CV-01210-GAP-GJK

DAVID NDALAMBA, an individual resident
of Canada, and STARLINE MEDIA, INC., a

Canadian corporation,
Plaintiffs,

V

ELISHA TRICE, an individual resident of Florida,

JOMY STERLING, an individual resident of Florida,
and STAR STATUS GROUP, a company of

unknown residency,

Defendants.

 

DECLARATION OF TYLER GNASS

Pursuant to 28 U.S.C. §1746, under penalty of perjury, the undersigned, swears that the

following statement is true and correct:

I.

I, Tyler Gnass, am a named Defendant to a counterclaim in this case. I am not a Plaintiff
or am not otherwise involved in the case as a litigant.

I am aware of the pending case and have been waiting for service to be made on me, but
was unsure if Defendants actually wanted me involved in this case.

I am now aware that Defendants filed a Proof of Service. (Exhibit A).

Defendants also filed a Clerk’s Default against me in this case, which was entered by the
Court. (DE34).

. Defendants attempted their service by mail, and I have never been personally served.

The Proof of Service was mailed to 39774 Manhor (Manor?)Drive, Harrison Township,
Michigan. (Exhibit A). I do not reside at that address nor did anyone I know execute that
Return Receipt.

The Return Receipt was executed by name Tyler Gross, which is not my name, nor did I
sign that Return Receipt. (Exhibit A). The signature is not my signature and I am not
aware of who returned that receipt by US Mail. That signature does not even closely
resemble my signature. The signature does not even spell my name.

I was informed that Michigan, under certain circumstances, permits service by US Mail
with conditions such as acceptance and execution by the person served. That requirement
has not been met and I neither received that package, nor did I execute that Return

1

 
Case 6:20-cv-01210-GAP-GJK Document 35-1 Filed 11/13/20 Page 2 of 2 PagelD 301

Receipt.

8. Ihave not been properly served, and if I am, I will defend myself in this matter.

DECLARANT FURTHER SAYETH NAUGHT.

Dated this 3rd day of November, 2020.

Tyler Gnass ——
